DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2017/0320477 to Burkhard in view of U.S. Patent No. 5,100,210 to Buschmann.

However, Burkhard does not disclose that the respective inlet valve of the wheel brake whose respective outlet valve will be opened or is opened for the wheel brake pressure regulation is only partially closed or only partially opened.
Buschmann is relied upon merely for his teachings of a method for avoiding an exceedance of a permissible maximum pressure of a hydraulic vehicle power braking system wherein a respective inlet valve 10 of a wheel brake whose respective outlet valve 11 will be opened or is opened for the wheel brake pressure regulation is only partially closed or only partially opened (see column 3 line 49 – column 4 line 10).

Regarding Claim 10, Burkhard, as modified, further discloses that the power pressure generator 5 is decelerated to a standstill (see paragraph 0050 of Burkhard).
Regarding Claim 11, Burkhard, as modified, further disclose that an opening width of the partially open or partially closed inlet valve 10 depends on a pressure difference of a brake pressure in the vehicle braking system and a wheel brake pressure in the wheel brake connected to the partially open or partially closed inlet valve 10 (see column 3 line 49 – column 4 line 10 of Buschmann).
	Regarding Claim 13, Burkhard, as modified, further discloses that the respective inlet valve 10 of the wheel brake whose respective outlet valve 11 is to be opened or is open, is closed to such an extent that a brake pressure is reached and/or maintained in the vehicle brake system, which is at least as high as a maximum setpoint wheel brake pressure of all wheel brakes (see column 3 line 49 – column 4 line 10 and Claims 2, 3, and 5 of Buschmann).
	Regarding Claim 14, Burkhard, as modified, further discloses that the respective inlet valve 6a,6b of the wheel brake whose respective outlet valve 7a,7b is to be opened or is open, remains open or is open to such an extent that a maximum 
	Regarding Claim 15, Burkhard, as modified, further discloses that an overrun of the power pressure generator 5 during the partial closing or partial opening of the respective inlet valve 6a,6b of the wheel brake 8,9 whose respective outlet valve 7a,7b is to be opened or is open, is taken into account (see paragraph 0045 of Burkhard).
	Regarding Claim 16, Burkhard, as modified, further discloses that the power pressure generator 5 includes an electric motor 35, a threaded drive (see paragraph 0057 of Burkhard), and a piston-cylinder unit 36/37, which is drivable via the threaded
drive with the aid of the electric motor 35 (see Figure 1 and paragraph 0057 of Burkhard).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2017/0320477 to Burkhard in view of U.S. Patent No. 5,100,210 to Buschmann as applied to claims 9-11 and 13-16 above, and further in view of PG Publication No. 2015/0027113 to Biller.
Regarding Claim 12, Burkhard, as modified, discloses most all the features of the instant invention as applied above, except for the determining of the pressure difference, such that the wheel brake pressure in the wheel brake is not measured, but is calculated or ascertained in another way. 
Biller is relied upon merely for his teachings of a method for avoiding an exceedance of a permissible maximum pressure of a hydraulic vehicle power braking system, wherein for determining a pressure difference, the wheel brake pressure in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the pressure difference, so that the wheel brake pressure in the wheel brake, of Burkhard, as modified, is not measured or ascertained another way as taught by Biller as an alternate means of detecting abnormal pressure differences in the brake system so that pressure fluctuations can be better regulated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,876,102 to Mori et al., PG Publication No. 2014/0152082 to Strengert et al., PG Publication No. 2016/0059706 to Kunz et al., and PG Publication No. 2020/0223415 to Foerch all disclose methods for avoiding an exceedance of a permissible maximum pressure of hydraulic vehicle power braking systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/23/21